Title: From Thomas Jefferson to Albert Gallatin, 9 June 1804
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Th:J.  to mr Gallatin 
            June 9. 04.
          
          Will you give to the inclosed observations of mr Madison as early a perusal as you can? I have always been in hopes that you and he would by discussion come to a common opinion. I suppose however this has not taken place: and the views of our constitution in preferring a single Executive to a plurality having been to prevent the effect of divided opinions, and to ensure an unity of purpose and action, I presume I must decide between the opinions, however reluctantly. I take for granted every thing has been now stated which can affect the case. if you think so after perusal of this I will proceed to consider the case finally, deciding only on principles and leaving to the Comptroller to investigate facts, and apply the principles to them. affectionate salutations.
        